Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-24 are rejected under 35 U.S.C. 103 as being unpatentable over Bartone et al, “H-field Antenna Considerations for eLoran Aviation Applications”, IEEE, 05/2008, pages 810-822, cited by applicant in view of Justice (US 2002/0003503).
Regarding claims 1, 10 and 18, Bartone discloses in Figures 4 and 8, an enhanced Long-Range Navigation (eLORAN) receiver comprising:
an antenna and eLORAN receiver circuitry coupled thereto;
the antenna comprising a ferromagnetic core and an H- field signal winding coupled thereto.
Bartone does not explicitly disclose an antenna tuning device comprising at least one tuning winding surrounding the ferromagnetic core, and a tuning circuit coupled to the at least one tuning winding, but Bartone discloses in section “H. Resonant vs Wideband H-field Antenna”, the wideband antenna then needs to be cascaded with the appropriate filter sections (i.e. resonance circuit” to be achieve the spectral response for each system.
Justice discloses in Figure 1, an antenna tuning device comprising at least one tuning winding (7) surrounding the ferromagnetic core (3), and a tuning circuit (11) coupled to the at least one tuning winding (7).
It would have been obvious to one having ordinary skill in the art before the time the invention was made to include the tuning device of Justice in the antenna of Bartone to tune the frequency of the antenna to desired frequencies of interest. Therefore, to employ having the tuning device as claimed invention would have been obvious to person skill in the art.
Regarding claims 2, 11, and 19, as applied to claims 1, 10 and 18, Justice discloses in Figure 1, 
wherein the at least one tuning winding (7) comprises a plurality of tuning windings.
Regarding claims 3, 12 and 20, as applied to claims 1, 10 and 18, Justice discloses in Figure 1, wherein the tuning circuit comprises a capacitor.
Justice does not disclose a resistor in series with the capacitor. However, such difference is not patentable merit. Selecting suitable electrical components in suitable configuration to form a tuning device for tuning frequency of an antenna not new. One of such examples is the teaching of Schlub et al (US 2009/0256758), par. 0087. Therefore, to employ having the resistor as claimed invention would have been obvious to person skill in the art.
Regarding claims 4, 13 and 21, as applied to claims 1, 10 and 18, Bartone discloses in “11. Shielding” of section “K. eLoran Active H-field Antenna Unit Performance –Standard Condition” and Figure 8, wherein the antenna comprises a pair of electrostatic patch elements on opposite sides of the ferromagnetic core.
Regarding claims 5-7, 14-16 and 22-24, as applied to claim 1, 10 and 18, Bartone discloses in Figure 4, 
wherein the ferromagnetic core comprises a ferromagnetic medial portion and a plurality of ferromagnetic arms extending outwardly therefrom; 
wherein the plurality of ferromagnetic arms are arranged in aligned pairs;
wherein the plurality of ferromagnetic arms defines a cross-shape.
Regarding claims 8-9, 17 and 25, as applied to claims 1, 10 and 18, Bartone discloses in Figure 8 and section “F. Maximum installed antenna-induced ECD error”,
wherein the antenna comprises a corrective winding surrounding the ferromagnetic core and configured to receive a calibration Signal from the eLORAN receiver circuitry;
wherein the ferromagnetic core comprises at least one of ferrite (section “D. H-field Antenna Characteristics”), powdered iron, electrical steel, and nanocrystalline iron.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEU HIEN T DUONG whose telephone number is (571)272-8980. The examiner can normally be reached 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DIMARY CRUZ LOPEZ can be reached on 571-270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIEU HIEN T DUONG/               Primary Examiner, Art Unit 2845